NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



ROBERT KENNETH BENJAMIN,                     )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D17-4940
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed May 8, 2019.

Appeal from the Circuit Court for Lee
County; Bruce E. Kyle, Judge.

Howard L. Dimmig, II, Public Defender, and
Stephen M. Grogoza, Special Assistant
Public Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Jeffrey H. Siegal, Assistant
Attorney General, Tampa, for Appellee.



PER CURIAM.


             Affirmed.


SALARIO, and ATKINSON, JJ., and CASE, JAMES,R., ASSOCIATE SENIOR JUDGE,
Concur.